Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/21/2019. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/25/2020, 08/19/2020, 13/21/2020, 04/26/2021, 07/08/2021, 11/12/2021 and 12/30/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 10/21/2019 is accepted as part of the formal application.

Claim Objection
Claim 9 objected to because of the following informalities: 

Regarding claim 9,
The recitation “the trim component” in lines 5-6 does not have an antecedent basis. It would be “the first trim component”. Appropriate correction is required.
The recitation “the luminaire” in line 9 does not have an antecedent basis. It would be “the first luminaire”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al (US 20160072176), hereinafter Van Dijk.

Regarding claim 1,
Van Dijk discloses a luminaire (a luminaire comprising a lighting device 104, Fig 5), comprising:
a light source (a light emitter 110, Fig 3) positioned at a first level (at level LVL1, Fig 3) within a luminaire housing (a collimator 112, Fig 3);
a trim component (a conductive part 122, Fig 5) positioned at a second level (at level LVL2, Fig 3) of the luminaire housing different from the first level comprises an aperture antenna (a slot 175, Fig 5) configured to receive wireless signals and to transmit wireless signals; and
a communication module (a communication circuit 130, Fig 3) configured to communicate wirelessly with one or more devices remote from the luminaire by controlling excitation (an excitation at a signal feed 164, Fig 6) of the aperture antenna.
Van Dijk does not explicitly teach the trim component extends into a room from a ceiling surface.
	However, it’s well known in the art that a trim of a recessed ceiling light fixture extends into a room from a ceiling surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a trim component of a luminaire housing, wherein the trim component extending into a room from a ceiling surface in Van Dijk, in order to provide a lighting device having RF communications in which the light emission power is increased.
[AltContent: textbox (Van Dijk (US 20160072176))][AltContent: arrow][AltContent: textbox (LVL2)][AltContent: textbox (LVL1)][AltContent: arrow]         
    PNG
    media_image1.png
    361
    514
    media_image1.png
    Greyscale

[AltContent: textbox (Van Dijk (US 20160072176))]
    PNG
    media_image2.png
    353
    585
    media_image2.png
    Greyscale




[AltContent: arrow][AltContent: textbox (EDG2)][AltContent: arrow][AltContent: textbox (EDG1)][AltContent: textbox (Van Dijk (US 20160072176))]   
    PNG
    media_image3.png
    427
    573
    media_image3.png
    Greyscale


Regarding claim 2,
Van Dijk as modified discloses the claimed invention, as discussed in claim 1.
Van Dijk teaches the aperture antenna comprises a single-feed (a signal feed 164, Fig 6), dual-band aperture antenna (Fig 12, paragraph [0077]).
[AltContent: textbox (Van Dijk (US 20160072176))]      
    PNG
    media_image4.png
    822
    596
    media_image4.png
    Greyscale


Regarding claim 3,
Van Dijk as modified discloses the claimed invention, as discussed in claim 1.
Van Dijk teaches the aperture antenna comprises an aperture (a gap 175, Fig 6) etched in the trim component.
Van Dijk does not teach a plastic fill within the aperture, wherein the plastic fill is configured to match an appearance of a remainder of the trim component.
However, it’s well known in the art that a plastic fill within an aperture, wherein the plastic fill is configured to match an appearance of a remainder of a trim component.

Regarding claim 4,
Van Dijk as modified discloses the claimed invention, as discussed in claim 1.
Van Dijk does not teach the aperture antenna is configured to communicate with WiFi and Bluetooth communication standards simultaneously.
However, Van Dijk teaches the aperture antenna resonates at 2.65 GHz and 2.83 GHz (Fig 12) and the location of this frequency range is tunable (paragraph [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aperture antenna being configured to communicate with WiFi and Bluetooth communication standards simultaneously in Van Dijk as modified, in order to provide a lighting device having RF communications in which the light emission power is increased.

Regarding claim 5,
Van Dijk as modified discloses the claimed invention, as discussed in claim 1.
Van Dijk does not explicitly teach the aperture antenna comprises an inverted F antenna.
However, Van Dijk teaches the slot 175 may be curved (as shown in FIG. 5) or may have substantially any other shape, as long as the overall periphery of the slot 175 is substantially equal to the wavelength of the communication signal (paragraph 0064]). This teaching is result effect in order to ensure that the slot 175 is able to resonate at the signal frequency of the communication signal (paragraph [0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aperture antenna comprising an inverted F antenna in Van Dijk as modified, in order to provide a lighting device having RF communications in which the light emission power is increased.

Regarding claim 6,
Van Dijk as modified discloses the claimed invention, as discussed in claim 5.
Van Dijk teaches the inverted F antenna comprises a single-feed (a signal feed 164, Fig 6), dual-band inverted F antenna (Fig 12; paragraph [0077]).

Regarding claim 7,
Van Dijk as modified discloses the claimed invention, as discussed in claim 5.
Van Dijk teaches the inverted F antenna is etched into the trim component (Fig 6), or wherein the inverted F antenna is stamped into a separate component and the separate component is coupled to the trim component.

Regarding claim 8,
Van Dijk as modified discloses the claimed invention, as discussed in claim 1.
Van Dijk does not explicitly teach the aperture antenna is configured to (i) transmit voice data to a voice activated control system and (ii) receive control signals from the voice activated control system corresponding to the voice data.
However, Van Dijk teaches RF communication is a powerful technology to be used in this tele-management of lamps. An RF control signal is sent a lighting device to control the power supply to a lamp (paragraph [0002]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aperture antenna being configured to transmit voice data to a voice activated control system and receive control signals from a voice activated control system corresponding to the voice data in Van Dijk as modified, in order to provide a lighting device having RF communications in which the light emission power is increased.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vendetti et al (US 20180235060), hereinafter Vendetti, in view of Van Dijk et al (US 20160072176), hereinafter Van Dijk.

Regarding claim 9,
Vendetti discloses a lighting system (an illumination system 102, Fig 1A), comprising:
a first luminaire (a luminaire 104A, Fig 1A); and
a second luminaire (a luminaire 104C, Fig 1A) configured to communicate wirelessly with the first luminaire (Fig 1A).
Vendetti does not teach the first luminaire comprising:
a first light source positioned at a first level within a first luminaire housing;
a first trim component positioned at a second level within the first luminaire housing, wherein the second level is different from the first level, and wherein the trim component comprises a first aperture antenna configured to receive wireless signals and to transmit wireless signals; and
a first communication module configured to communicate wirelessly with one or more devices remote from the luminaire by controlling excitation of the first aperture antenna; and
the second luminaire configured to communicate wirelessly with the first luminaire across the first aperture antenna of the first luminaire.
	However, Van Dijk teaches a luminaire (a luminaire comprising a lighting device 104, Fig 5), comprising:
a first light source (a light emitter 110, Fig 3) positioned at a first level (at level LVL1, Fig 3) within a first luminaire housing (a heat sink 120, Fig 3);
a first trim component (a conductive part 122, Fig 5) positioned at a second level (at level LVL2, Fig 3) within the first luminaire housing, wherein the second level is different from the first level (Fig 3), and wherein the trim component comprises a first aperture antenna (an aperture antenna comprises a slot 175 and the conductive part 122, Fig 5) configured to receive wireless signals and to transmit wireless signals; and
a first communication module (a communication circuit 130, Fig 3) configured to communicate wirelessly with one or more devices remote from the luminaire by controlling excitation (an excitation at a signal feed 164, Fig 6) of the aperture antenna.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a luminaire being as a first luminaire comprising a first light source positioned at a first level within a first luminaire housing, a first trim component positioned at a second level within the first luminaire housing, wherein the second level being different from the first level, and wherein the trim component comprising a first aperture antenna configured to receive wireless signals and to transmit wireless signals, and a first communication module configured to communicate wirelessly with one or more devices remote from the luminaire by controlling excitation of the first aperture antenna in Vendetti, as taught by Van Dijk, to have the second luminaire configured to communicate wirelessly with the first luminaire across the first aperture antenna of the first luminaire, in order to provide a lighting device having RF communications in which the light emission power is increased.

[AltContent: textbox (Van Dijk (US 20160072176))]  
    PNG
    media_image5.png
    547
    603
    media_image5.png
    Greyscale


Regarding claim 10,
Vendetti in view of Van Dijk discloses the claimed invention, as discussed in claim 9.
Van Dijk teaches the second luminaire (a luminaire comprising a lighting device 104, Fig 5) comprises:
a second aperture antenna (an aperture antenna comprises a slot 175 and a conductive part 122, Fig 5); and
a second communication module (a communication circuit 130, Fig 3) configured to communicate wirelessly with the first luminaire by controlling excitation (an excitation at a signal feed 164, Fig 6) of the second aperture antenna.

Regarding claim 11,
Vendetti in view of Van Dijk discloses the claimed invention, as discussed in claim 9.
Vendetti as modified teaches the first aperture antenna comprises a pair of single-source, single-band aperture antennas (Fig 1A of Vendetti).

Regarding claim 13,
Vendetti in view of Van Dijk discloses the claimed invention, as discussed in claim 9.
Van Dijk teaches the first aperture antenna comprises a single-feed (a signal feed 164, Fig 6) antenna.
Van Dijk does not teach the first aperture antenna comprises dual-band inverted F antenna.
However, it well known in the art that a dual-band inverted F antenna comprises a radiating slot (see Zhou, US 20020140607, Fig 1).

Regarding claim 14,
Vendetti in view of Van Dijk discloses the claimed invention, as discussed in claim 13.
 	Vendetti as modified teaches the single-feed, dual-band inverted F antenna is configured to communicate using a WiFi and Bluetooth communication standard simultaneously (paragraph [0032] of Vendetti).

Regarding claim 15,
Vendetti in view of Van Dijk discloses the claimed invention, as discussed in claim 9.
Vendetti as modified teaches the first aperture antenna is configured to (i) transmit voice data from the first luminaire, the second luminaire, or both to a voice activated control system and (ii) receive control signals from the voice activated control system corresponding to the voice data (paragraph [0061 of Vendetti]).
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al (US 20160072176), hereinafter Van Dijk, in view of Lin et al (US 20050200556), hereinafter Lin.

Regarding claim 16,
Van Dijk discloses a luminaire (a luminaire comprising a lighting device 104, Fig 5), comprising:
a light source (a light emitter 110, Fig 3) configured to illuminate an area surrounding the luminaire;
a trim component (a conductive part 122, Fig 5) comprising an aperture antenna (a slot 175, Fig 5) that is configured to receive wireless signals and to transmit wireless signals, wherein the aperture antenna comprises:
a first edge (an edge EDG1, Fig 6); and
a second edge (an edge EDG2, Fig 6) opposite the first edge;
a coaxial cable (a transmission line 162, Fig 6) configured to provide an alternating current (AC) voltage source to the aperture antenna, and
a communication module (a communication circuit 130, Fig 3) configured to communicate wirelessly with one or more devices remote from the luminaire by controlling excitation (an excitation at a signal feed 164, Fig 6) of the aperture antenna using the coaxial cable.
Van Dijk does not teach the transmission line 162 (the coaxial cable) comprising a first conductor coupled to the first edge of the aperture antenna; and a second conductor coupled to the second edge of the aperture antenna.
	However, Lin teaches an aperture antenna (a dual-band antenna 1, Fig 1) comprises:
a first edge (an edge E201, Fig 1);
a second edge (an edge E202, Fig 1) opposite the first edge; and
a coaxial cable (a coaxial cable 30, Fig 1) configured to provide an alternating current (AC) voltage source to the aperture antenna, the coaxial cable comprising:
a first conductor (an external conductor 302, Fig 1) coupled to the first edge of the aperture antenna; and
a second conductor (a core conductor 301, Fig 1) coupled to the second edge of the aperture antenna.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a coaxial cable comprising a first conductor coupled to a first edge of an aperture antenna, and a second conductor coupled to a second edge of the aperture antenna in Van Dijk as taught by Lin, in order to provide a dual-band antenna having a high gain performance.
[AltContent: arrow][AltContent: textbox (E201)][AltContent: arrow][AltContent: textbox (E202)][AltContent: textbox (E203)][AltContent: arrow][AltContent: textbox (Lin (US 20050200556))]
    PNG
    media_image6.png
    444
    682
    media_image6.png
    Greyscale

Regarding claim 17,
Van Dijk in view of Lin discloses the claimed invention, as discussed in claim 16.
Lin teaches the aperture antenna further comprises a third edge (an edge E203, Fig 1) that is parallel to the first edge and the second edge, wherein a distance between the second edge and the third edge is smaller than a distance between the first edge and the second edge (Fig 1).

Regarding claim 19,
Van Dijk in view of Lin discloses the claimed invention, as discussed in claim 16.
Van Dijk teaches the aperture antenna comprises a single-feed (a signal feed 164, Fig 6), dual-band aperture antenna (Fig 12, paragraph [0077]).

Regarding claim 20,
Van Dijk in view of Lin discloses the claimed invention, as discussed in claim 16.
Van Dijk as modified teaches the trim component comprises a second aperture antenna (paragraph [0023] of Van Dijk), and wherein the luminaire further comprises a second coaxial cable configured to provide a second alternating current (AC) voltage source to the second aperture antenna (Fig 1 of Lin).

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art of record or most closely prior art fails to disclose, “the first luminaire further comprises: a visual feedback slot positioned within the trim component; and a light guide element positioned within the visual feedback slot, wherein the light guide element is configured to (i) receive a light output from a second light source and (ii) provide visual communication signals based on the light output from the second light source to occupants of a room, and wherein the first aperture antenna comprises the visual feedback slot”.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “a light guide positioned within the aperture antenna and configured to provide a visual feedback response to an occupant of a room illuminated by the luminaire”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845